J-A10024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COLIN M. BROWN AND VANESSA              :   IN THE SUPERIOR COURT OF
 JAMES-BROWN                             :        PENNSYLVANIA
                                         :
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 1737 EDA 2017
 LIBERTY MUTUAL FIRE INSURANCE           :
 COMPANY                                 :

               Appeal from the Order Entered May 10, 2017
     In the Court of Common Pleas of Delaware County Civil Division at
                            No(s): 11-50902


BEFORE:    GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                    FILED APRIL 26, 2018

      Colin M. Brown and Vanessa James Brown appeal from the order

granting Liberty Mutual Fire Insurance Company’s (“Liberty Mutual”) Motion

to Mark Judgment Satisfied. We affirm.

      The Browns initiated this action by filing a writ of summons against

Liberty Mutual. On March 23, 2011, the Browns filed a complaint. On August

19, 2015, the trial court held a non-jury trial. On August 31, 2015, the trial

court entered a verdict finding in favor of the Browns and against Liberty

Mutual and awarding $11,000.00 in damages. The Browns filed a notice of

appeal. This Court dismissed the appeal because the Browns had not filed a

post-trial motion and, therefore, waived any claims on appeal. Order, 2913

EDA 2015 (Pa.Super. filed 12/16/2015).



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A10024-18



        On January 18, 2016, Liberty Mutual sent the Browns an $11,000.00

check and a Praecipe to Mark the Judgment Satisfied and requested that the

Browns execute the Praecipe. On February 12, 2016, Liberty Mutual sent a

revised Praecipe, as the first Praecipe named Nationwide Property and

Casualty Insurance as the defendant rather than Liberty Mutual. The Browns

did not execute either Praecipe. Liberty Mutual then filed, on July 6, 2016, a

Motion to Mark Judgment Satisfied. In response, the Browns filed a Motion to

Stop Entry of Order to Mark Judgment Satisfied. After a hearing, the trial court

granted Liberty Mutual’s motion.1 The Browns filed a Post-Trial Motion and

Notice of Appeal. The trial court treated the Post-Trial Motion as a motion for

reconsideration and denied it.

        The Browns raise the following issues on appeal:

           I. Whether the lower court abused its discretion and
           committed an error of law in marking the judgment
           satisfied?

           II. Whether the lower court abused its discretion and
           committed an error in marking a judgment satisfied after
           evidence of fraud, an unfair hearing and process violating
           pro se Appellants due process?

Browns’ Br. at 4 (unnecessary capitalization omitted).

        The Browns attempt to make arguments challenging pre-trial matters

and errors during the non-jury trial. We, however, cannot address the pre-

trial and trial issues, as we previously found the Browns waived all issues

relating to the judgment by failing to file a post-trial motion following the
____________________________________________


1   The record does not contain a transcript of this hearing.

                                           -2-
J-A10024-18



August 2015 trial. The only issue before this Court at this point is whether the

trial court properly granted the Motion to Mark Judgment Satisfied.

        “A judgment creditor who has received satisfaction of any judgment in

any tribunal of this Commonwealth shall, at the written request of the

judgment debtor, or of anyone interested therein, and tender of the fee for

entry of satisfaction, enter satisfaction in the office of the clerk of the court

where such judgment is outstanding, which satisfaction shall forever discharge

the judgment.” 42 Pa.C.S.A. § 8104(a); see also Wilk v. Kochara, 647 A.2d

595, 596 (Pa.Super. 1994) (“The payment of a judgment and entry of

satisfaction discharges the judgment.”). A trial court may strike the

satisfaction of judgment where the satisfaction “has been obtained through

fraud or mistake.” Wilk, 647 A.2d at 597.

        The Browns maintain the judgment should not be marked satisfied

because the amount of damages awarded, $11,000.00, does not compensate

them for the damage to their property. The Browns do not dispute that Liberty

Mutual paid them $11,000.00, and do not argue that Liberty Mutual satisfied

the judgment through fraud or mistake. Therefore, the trial court did not err

in marking the judgment satisfied.2

        Order affirmed.




____________________________________________


2   The Browns’ Motion for Continuance is denied as moot.

                                           -3-
J-A10024-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/18




                          -4-